EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with David A. Divine on 12/2/2021.
The application has been amended as follows: 
1-26.	(Cancelled)

27.	(Proposed Amended)  A system comprising: 
a vehicle comprising a first attachment mechanism; and
a 3D printed package comprising a second attachment mechanism, complimentary to the first attachment mechanism, the second attachment mechanism releasably coupled to the first attachment mechanism of the vehicle, the 3D printed package comprising a receptacle containing an item for transport,
wherein the item is separate from the vehicle and the vehicle is operable independent of the item, 
wherein the 3D printed package comprises a first 3D printed package, and the system further comprising a second 3D printed package, and wherein the first 3D printed package is coupled to a top surface of the vehicle, and the second 3D printed package is coupled to a bottom surface of the vehicle, and
wherein the vehicle comprises an aircraft, and the receptacle containing the item for transport is disposed in at least one of a fuselage or a tail of the aircraft.

28.	(Previously Presented)  The system of claim 27, the 3D printed package further comprising one or more 3D printed physical connections adapted to structurally and releasably connect the 3D printed package to the vehicle.

29.	(Previously Presented)  The system of claim 27, wherein at least a portion of the vehicle is 3D printed.

30.	(Proposed Canceled).

31.	(Previously Presented)  The system of claim 27, wherein the vehicle comprises an autonomous vehicle.

32.	(New)  The system of claim 27, further comprising:
a controller coupled to the vehicle, the controller configured to cause the first attachment mechanism to release the 3D printed package to a recipient, 
wherein the first attachment mechanism comprises at least one of an electromagnet, a pneumatic pump, or a vacuum that is controllable to release the 3D printed package. 

33.	(New)  The system of claim 32, further comprising:
a receiver coupled to the vehicle, the receiver configured to receive an authentication credential of the recipient,
wherein the controller is configured to release the 3D printed package based at least in part on receipt of the authentication credential.  

34.	(New)  The system of claim 27, wherein:
the first attachment mechanism comprises at least one of a hook, a loop, a pin, a flange, a bracket, a strap, a notch, a latch, a thread, a snap connector, a tongue, a groove, or a twist connection, and
the second attachment mechanism comprises a complimentary attachment mechanism configured to engage with the first attachment mechanism to removably and nondestructively couple the 3D printed package to the vehicle.

35.	(New)  The system of claim 27, wherein the first attachment mechanism comprises an electromagnet and the second attachment mechanism comprises a ferromagnetic material, such that the 3D printed package is coupled to the vehicle by a selectively releasable magnetic coupling.

36.	(New)  The system of claim 27, wherein the 3D printed package comprises a payload area at least partially encapsulated or surrounded by packing material.  

37.	(New)  The system of claim 27, wherein the 3D printed package comprises one or more sensors.  

Allowable Subject Matter
Claims 27-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a system comprising a 3D printed package wherein the 3D printed package comprises a first 3D printed package, and the system further comprising a second 3D printed package, and wherein the first 3D printed package is coupled to a top surface of the vehicle, and the second 3D printed package is coupled to a bottom surface of the vehicle, and wherein the vehicle comprises an aircraft, and the receptacle containing the item for transport is disposed in at least one of a fuselage or a tail of the aircraft. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
December 2, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116